DETAILED ACTION
The Amendment filed 12/31/21 has been entered.  Claims 7-9, 11, 13 and 15 are currently pending, with claims 10, 12, 14 and 16 being cancelled.  Despite the substantive claim amendments, the previous 102 rejection is maintained and a new 112 indefiniteness rejection is detailed below.  The previous Drawing Objections are withdrawn in light of the claim amendments and cancellations.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All pending claims are rejected because claim 7 now recites “wherein the inertia piston (5) moves only under movements of higher frequencies of the main piston.”  See claim 7, lines 8-10.  First, the term “higher” in claim 7 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant may wish to be explicit in defining a first and second (or low and high) frequency range, with one being greater than the other, and what function is achieved during each frequency range.  
Second, the limitation is also unclear because it would seem that the inertia piston would still “move” under purportedly lower frequencies too so long as the piston rod is being moved, given that the inertia piston is connected to the piston rod.  Does Applicant intend to recite that the inertia piston does not --move relative to the piston rod-- during a second frequency range, lower than the first “higher” frequency range?
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Glezen
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glezen (U.S. Patent No. 2,225,986).  Glezen is directed to a shock absorber.  See Abstract. 
Claim 7: Glezen discloses a shock absorber [Fig. 3] with frequency-dependent load regulation by means of hydraulic inertia comprising a cylinder (16) with an inner chamber (B, C, D), a piston rod (32, 60, 82, 94), a main piston (40, 86) and an inertia piston (38); the main piston is connected to the piston rod and the inertia piston is connected through at least one spring (62) to the piston rod, so that both pistons move longitudinally in the cylinder; wherein the inertia piston moves only under movements of higher frequencies of the main piston [see Fig. 1 (during ‘low’ frequencies insufficient to overcome spring 62 piston 38 does not move relative to rod 32, 60; during ‘high’ frequencies in which the biasing force of spring 62 is overcome the piston 38 does move relative to rod 32, 60)] the main and inertia pistons are immersed in a hydraulic fluid [see page 2, col. 2, line 30], so that the inner chamber is divided into a first sub-chamber (B), a second sub-chamber (D) and a third sub-chamber (C), where said second sub-chamber and said third sub-chamber are provided on both sides of the inertia piston; the main piston comprises at least one conduit (104, 106 in 40) configured to allow bi-directional flow of said hydraulic fluid between said first sub-chamber and said second sub-chamber controlled by valves (80, 88) that allow regulating the passage of said hydraulic fluid between said first sub-chamber and said second sub-chamber; the inertia piston comprises at least one inertia channel conduit (104, 106 in in 38) configured to allow the flow of said hydraulic fluid between said second sub-chamber and said third sub-chamber.  See Figs. 3, 4. 
Claim 8: Glezen discloses an inner conduit (E) within the piston rod.  See Fig. 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Glezen in view of Azekatsu
Claim 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glezen in view of Azekatsu (U.S. Patent No. 8,302,746).  Azekatsu is directed to a hydraulic shock absorber.  See Abstract. 
Claim 9: Glezen discloses that said conduit connects the first sub-chamber (9) and the second sub-chamber to allow the flow of the hydraulic fluid between the first sub-chamber and the second sub-chamber, this flow being controlled by a slide valve (70) connected to the inertia piston.  Glezen discloses all the limitations of this claim except for an explicit mention of the flow being regulated by “movement” of the slide valve.  Azekatsu discloses a shock absorber [Fig. 3A] where movement of a slide valve (12) that is directly connected to an inertia piston (4, 14) is able to regulate fluid flow through the piston rod (3) via conduit (3a).  See Figs. 3A, 4A, 5A.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature in Glezen because it already discusses the “sliding fit” of collar 70 [see page 2, col. 1, line 1] and it is bounded by finger springs 68, 78 that permit some sliding movement of the collar 70.  In addition, this feature of adjusting fluid flow through the bypass passage may provide desired damping effects for high-impact vs. low-impact vibrations. 
Claim 11: Glezen discloses that said conduit connects the first sub-chamber (9) and the second sub-chamber to allow the flow of the hydraulic fluid between the first sub-chamber and the second sub-chamber, this flow being controlled by a slide valve (70) connected to the inertia piston.  Azekatsu discloses this flow being controlled by the movement of a slide valve (12) connected to the inertia piston (4) through a spring (13).  See Fig. 3A. The inclusion of a spring is an obvious one because it alters damping effects based on the degree of impact, i.e. acceleration. 
Claims 13 and 15: Glezen discloses at least one valve (96) to regulate the flow through the conduit in at least one direction.  See Fig. 3 (one-way valve 96 permits/regulates flow downward). 


Response to Arguments
Applicant's arguments filed 12/31/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with regard to the new limitation regarding “higher frequencies” are without merit because of two indefiniteness issues addressed in the 112 rejection above.  See Remarks, page 8.  First, the use of the relative term “higher” is unclear – “higher” relative to what?  Applicant may wish to be explicit in defining a first and second (or low and high) frequency range, with one being greater than the other, and what function is achieved during each frequency range.  Second, reciting that the inertia piston “moves only under movements of higher frequencies” is also unclear because the inertia piston will always “move” so long as the rod is being moved, given that the inertia piston is connected to the rod.  Does Applicant intend to recite that the inertia piston does not --move relative to the piston rod-- during a second frequency range, lower than the first “higher” frequency range?
Second, Applicant argues that the Glezen piston 38 is not connected to the rod 32 via compression spring 62, but rather through the sleeves.  See Remarks, page 8.  In response, the “piston rod” is defined to include the sleeves, hence the limitation is met. 
Third, Applicant proceeds with a lengthy discussion as to how Glezen collar 70 does not constitute the recited “slide valve.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the “slide valve” limitation is disclosed by the teaching reference, Azekatsu.  While the flow passages through the Glezen collar 70 always remain open, it would be obvious to a person having ordinary skill in the art to provide an opening/closing of this bypass (i.e., “inner conduit”) under specific compression/extension forces or frequencies to provide alternate or desired damping properties. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        January 13, 2022